        Case 1:20-cv-02031-JSR Document 62 Filed 07/14/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,
Individually and On Behalf of All Others
Similarly Situated,                        Civil Action No. 1:20-cv-02031-JSR

            Plaintiff,

      vs.

WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE A.
BARRIOS, and MICHELLE D. WILSON,

            Defendants.


           DECLARATION OF CAROL C. VILLEGAS IN SUPPORT
           OF LEAD PLAINTIFF’S OPPOSITION TO DEFENDANTS’
      MOTION TO DISMISS THE CONSOLIDATED AMENDED COMPLAINT
             Case 1:20-cv-02031-JSR Document 62 Filed 07/14/20 Page 2 of 2




        I, CAROL C. VILLEGAS, declare under penalty of perjury, pursuant to 28 U.S.C. §

1746:

        1.       I am a partner of Labaton Sucharow LLP, am admitted to practice before this

Court, and am one of the attorneys acting as Lead Counsel on behalf of Lead Plaintiff

Firefighters’ Pension System of the City of Kansas City, Missouri Trust and the class in the

above captioned action.

        2.       I respectfully submit this declaration in support of Lead Plaintiff’s opposition to

Defendants’ Motion to Dismiss the Consolidated Amended Complaint, filed concurrently

herewith, and to transmit a true and correct copy of the following document:

                 Exhibit A -    Prospectus, filed by World Wrestling Entertainment, Inc.,
                                formerly known as World Wrestling Federation Entertainment,
                                Inc., on October 19, 1999

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on July 14, 2020.


                                                                /s/ Carol C. Villegas
                                                                  Carol C. Villegas
